Citation Nr: 0725044	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-07 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include being due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty in the US Marine Corps from 
April 1966 to April 1968.  He served in the Republic of 
Vietnam during the Vietnam War Era.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA), Regional 
Office (RO).  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran served in the Republic of Vietnam where he 
may have been exposed to Agent Orange.

3.  The veteran has been diagnosed as suffering from diabetes 
mellitus.

4.  The veteran's private personal physician along with a VA 
doctor has not etiologically linked the veteran's diabetes 
mellitus with his military service or to exposure to Agent 
Orange.  


CONCLUSION OF LAW

Diabetes mellitus, claimed as secondary to Agent Orange 
exposure, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of an April 2004 
letter from the RO to the appellant that was sent prior to 
the initial agency of original jurisdiction (AOJ) decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim for service connection, 
and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his service 
connection claims. 

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and personnel 
records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that, as a result of 
the veteran's claim for service connection, an examination 
for diabetes mellitus was conducted and those results have 
been included in the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Here the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  He was also not provided 
with any information concerning the criteria used to evaluate 
diabetes mellitus.  Despite the inadequate notice provided to 
the veteran on these elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
as the evidence is against the appellant's claim, any 
questions as to the effective date or the rating criteria to 
be assigned are rendered moot.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2006), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006). The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(2006), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence otherwise.  38 C.F.R. § 3.307(a) (2006).  If a 
veteran was exposed to a herbicide agent during active 
military service, the diseases noted at 38 C.F.R. § 3.309(e) 
(2006) will be service connected if the requirements of 38 
C.F.R. § 3.307(a) (2006) are met, even there is no record of 
such disease during service.  However, if the rebutable 
presumptions of 38 C.F.R. § 3.307(d) (2006) are also not 
satisfied, then the veteran's claim shall fail.  VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
it has not been specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) (2006).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e) (2006).  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  If a disorder is not listed in 38 
C.F.R. § 3.309(e) (2006), the presumption of service 
connection related to Agent Orange is not available.  See 
McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The service records indicate that the veteran was in the US 
Marine Corps and he served in the Republic of Vietnam for 
approximately one year.  In December 2003, the veteran 
submitted a claim for benefits.  He asked that service 
connection be granted for diabetes mellitus implying that the 
disability was related to his exposure to Agent Orange while 
serving in Vietnam.  

To support his claim, the veteran proffered a written 
statement from his private physician.  It is noted that the 
physician had been treating the veteran since 1991 for a 
number of conditions including diabetes mellitus.  The doctor 
wrote a statement in December 2003 and this statement stated 
the following:

	. . . Also now he has developed 
diabetes secondary to the chronic 
pancreatitis.  He is on insulin and every 
time he eats he gets severe pain.

The veteran's private medical records were obtained and have 
been included in the claims folder.  These records do in fact 
show treatment for diabetes mellitus, along with other 
conditions.  They do not contain any opinions that would 
relate the veteran's diabetes mellitus with his military 
service or to exposure to chemical dioxins.  

Prior to the RO issuing a decision on the merits of the 
veteran's claim, he underwent a VA Diabetes Mellitus 
Examination in April 2004.  After reviewing the veteran's 
available records and examining the veteran, the doctor 
concluded that the veteran's diabetes mellitus was most 
likely due to his nonservice-connected chronic recurrent 
pancreatitis.  

Notwithstanding the lack of supporting medical evidence, the 
veteran has continued to assert that since his diabetes 
mellitus is an Agent Orange presumptive disease and because 
he served in Vietnam where he may have been exposed to Agent 
Orange, service connection should be granted based upon 38 
C.F.R. §§ 3.307 and 3.309 (2006).  

Unfortunately, the veteran's assertions are the only positive 
evidence in support of his claim.  That is, the claims folder 
is negative for any medical evidence, either from a private 
physician or a government physician, which would establish an 
etiological link between the claimed disability with his 
military service.  Instead, the available medical experts 
have attributed the veteran's diabetes mellitus to an 
intercurrent cause - that of pancreatitis.  Pancreatitis has 
not been shown to be related to the veteran's military 
service or any incident therein.  Pancreatitis has not been 
found to be etiologically linked to exposure to Agent Orange.  

In Caldwell v. Derwinski, 1 Vet. App. 466 (1991), the VA 
Secretary defined the standard for "affirmative evidence to 
the contrary" as follows: 
 
The expression 'affirmative evidence to 
the contrary' will not be taken to 
require a conclusive showing, but such 
showing as would, in sound medical 
reasoning and in the consideration of all 
evidence of record, support a conclusion 
that the disease was not incurred in 
service. 
 
Citing then 38 C.F.R. § 3.307(d) (1990). 

In this instance, two different doctors have concluded that 
the veteran's diabetes mellitus was not due to his exposure 
to Agent Orange or to his honorable service in the Marine 
Corps, but was instead due to his nonservice-connected 
pancreatitis.  The Board finds that such opinions are 
reasonable and fulfill the requirements of a finding of 
'affirmative evidence to the contrary', and as such, support 
a conclusion that the veteran's diabetes mellitus was not 
incurred in or caused by or the result of the veteran's 
military service.  See Goodsell v. Brown, 5 Vet. App. 36 
(1993).  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may experience some of the symptoms produced by diabetes 
mellitus.  However, he is not competent to say that he has an 
actual disability that is related to his service or to a 
condition he suffered therefrom while he was in service or 
that it is related to his exposure to chemical dioxins.  In 
other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the medical evidence does not support the 
veteran's assertions, and as such, service connection for 
diabetes mellitus, either on a direct basis or on a 
presumptive basis, is not warranted.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  The Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as there was no approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor. 


ORDER

Entitlement to service connection for diabetes mellitus, to 
include being due to exposure to Agent Orange, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


